Citation Nr: 0315764	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  98-06 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
paranoid schizophrenia, currently rated as 30 percent 
disabling.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of surgery performed at a VA medical center (VAMC) 
in June 1995 to repair traumatic bilateral mandibular 
fractures.

3.  Entitlement to service connection for partial loss of 
feeling in arms and legs and generalized joint aches and 
pains, including peripheral neuropathy, claimed as due to an 
undiagnosed illness in a Persian Gulf veteran.

4.  Entitlement to service connection for blurred vision, 
hearing loss, fatigue, headaches, liver damage, high blood 
enzymes, groin rash, tremors, insomnia, loss of taste and 
smell, and sexual dysfunction, claimed as due to an 
undiagnosed illness in a Persian Gulf veteran.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for epilepsy.

7.  Entitlement to service connection for osteoporosis.

8.  Entitlement to service connection for pain in the torso.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to March 
1992.  A DD Form 214 also shows that he had 6 years of active 
service prior to that period, the exact dates of which have 
not been verified.  Service records indicate that the veteran 
served on active duty in the Southwest Asia theater of 
operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 1998, December 1998, and February 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  In the 
January 1998 rating decision, the RO denied an increased 
rating for paranoid schizophrenia, rated as 30 percent 
disabling; denied entitlement to compensation under 38 U.S.C. 
§ 1151 for residuals of surgery to repair traumatic bilateral 
mandibular fractures; and denied service connection for 
partial loss of feeling in arms and legs and generalized 
joint aches and pains; blurred vision; hearing loss; fatigue; 
headaches; liver damage; high blood enzymes; groin rash; and 
tremors, all claimed as due to an undiagnosed illness in a 
Persian Gulf veteran.  In the December 1998 rating decision, 
the RO denied service connection for insomnia; loss of taste 
and smell; and sexual dysfunction, all claimed as due to an 
undiagnosed illness in a Persian Gulf veteran.  In the 
February 2002 rating decision, the RO denied service 
connection for peripheral neuropathy; fibromyalgia; epilepsy; 
osteoporosis; and pain in the torso.


FINDINGS OF FACT

1.  Service-connected schizophrenia, paranoid type, is 
currently manifested by total occupational and social 
impairment due to symptoms such as flat affect; disturbances 
of mood; impaired insight, judgment, abstract thinking, and 
memory; illogical speech; persistent delusions, especially 
about medical problems; bizarre mentation; no motivation; 
isolation from others; the inability to establish or maintain 
effective social or work relationships; and psychotic 
thinking that impairs the ability to focus attention and 
sustain concentration, effecting the ability to complete work 
tasks in a timely manner.

2.  The veteran reported to a VAMC in June 1995 with a 
history of having sustained injuries to his face and jaw when 
he was assaulted or "mugged"; x-rays demonstrated fractures 
of the mandible, and the veteran was transferred to another 
VAMC the following day for oral surgery.

3.  At the VAMC, the veteran underwent an open reduction, 
internal fixation of mandible body fracture, and a closed 
reduction of mandibular right and left subchondral fractures; 
postoperatively, a bony fragment was removed from the lingual 
surface on the right side of the mandible in the area of the 
fracture; otherwise, the postoperative course was uneventful.

4.  Any continuing disability of the jaw or mandible is the 
continuance or natural progress of the injuries, for which 
the treatment at the VAMC in June 1995 was authorized, that 
the veteran sustained when mugged in June 1995 and is not the 
result of the oral surgery performed at the VAMC to treat 
those injuries.

5.  There are no objective signs, that are perceptible to an 
examining physician, or objective indications, that are 
capable of independent verification, of an illness or 
combination of illnesses manifested by partial loss of 
feeling in arms and legs and generalized joint aches and 
pains; blurred vision, hearing loss, fatigue, headaches, 
liver damage, high blood enzymes, groin rash, tremors, 
insomnia, loss of taste and smell, and sexual dysfunction.

6.  Complaints of partial loss of feeling in the arms and 
legs and generalized joint aches and pains have been 
attributed to some extent to a mild peripheral neuropathy 
shown on electromyography (EMG) studies.

7.  Peripheral neuropathy and complaints of partial loss of 
feeling in the extremities and pain in the joints have been 
associated with an on-the-job injury the veteran sustained to 
the thoracic spine in 1996.

8.  Complaints of blurred vision have been attributed to dry 
eye syndrome or decompensating phoria.

9.  Complaints of hearing loss have been attributed to a 
diagnosis of mild to moderate hearing loss bilaterally.

10.  Complaints of a groin rash have been attributed to tinea 
cruris.

11.  Complaints of insomnia have been attributed to sleep 
apnea.

12.  There were no complaints or findings of any eye disorder 
manifested by blurred vision, hearing loss, groin rash, or 
sleep disorder in active service.

13.  No evidence in this case indicates that peripheral 
neuropathy; blurred vision attributed to dry eye syndrome or 
decompensating phoria; hearing loss; a groin rash diagnosed 
as tinea cruris; or insomnia attributed to sleep apnea may be 
associated with the veteran's active service.

14.  There is no competent evidence of current liver damage 
in this case.

15.  Elevated CPK (creatine phosphokinase) was noted on a 
June 1996 Gulf War Registry examination report; on a February 
1997 VA examination report, the examiner noted that the 
elevated CPK level had come down to normal.

16.  There is no competent evidence of current high blood 
enzymes or hemotological or blood disorder in this case.

17.  No evidence in this case indicates that liver damage or 
high blood enzymes, if any, may be associated with the 
veteran's active service.

18.  Fibromyalgia has been associated with an on-the-job 
injury the veteran sustained to the thoracic spine in 1996 
and with resulting chronic back pain.

19.  No evidence in this case indicates that fibromyalgia may 
be associated with the veteran's active service.

20.  There is no competent evidence showing that the veteran 
has epilepsy or osteoporosis, and no evidence indicates that 
epilepsy or osteoporosis, if currently present, may be 
associated with the veteran's active service.

21.  Complaints of pain in the torso have not been attributed 
to any diagnosis, disorder, or disability, and no evidence 
indicates that pain in the torso may be associated with the 
veteran's active service.
CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for 
service-connected schizophrenia, paranoid type, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9203 (2002).

2.  Compensation under 38 U.S.C. § 1151 for residuals of 
surgery to repair traumatic bilateral mandibular fractures is 
not warranted in this case.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358(a), (b) (1997).

3.  Partial loss of feeling in arms and legs and generalized 
joint aches and pains, including peripheral neuropathy, was 
not incurred in active service or due to an undiagnosed 
illness in a Persian Gulf veteran.  38 U.S.C.A. §§ 1110, 1117 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

4.  Blurred vision, hearing loss, fatigue, headaches, liver 
damage, high blood enzymes, groin rash, tremors, insomnia, 
loss of taste and smell, and sexual dysfunction were not 
incurred in active service or due to an undiagnosed illness 
in a Persian Gulf veteran.  38 U.S.C.A. §§ 1110, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.317, 3.385 (2002).

5.  Fibromyalgia was not incurred in active service or due to 
an undiagnosed illness in a Persian Gulf veteran.  38 
U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).

6.  Epilepsy, osteoporosis, and pain in the torso were not 
incurred in active service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2002).



	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

While this case was being developed at the RO, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted in November 
2000.  This law emphasized VA's obligation to notify 
claimants what information or evidence is needed in order for 
a claim to be substantiated, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  38 U.S.C.A. 
§ 5107, Note (West 2002).

In letters dated in October 2001 and June 2002, the RO 
notified the veteran of the provisions of the new law and 
specifically of VA's duty to notify him of the information 
and evidence needed to substantiate his claims and of VA's 
duty to assist him in obtaining that evidence.  In the 
letters, the RO specifically informed the veteran that the 
evidence needed to substantiate his claims in this case would 
be evidence tending to show that he had the claimed 
disabilities currently and that they were incurred in or 
aggravated by his military service.  The RO also specifically 
notified the veteran what he needed to do to substantiate his 
claims and what VA would do for him.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).

In addition, the statement of the case and the supplemental 
statements of the case provided to the veteran specifically 
satisfy the requirement of section 5103 of the new statute.  
They notified the veteran of the requirements for service 
connection, for an increased rating for his service-connected 
mental disorder, and for entitlement to compensation under 
38 U.S.C. § 1151.  They also notified him of evidence 
necessary to substantiate these claims.  All evidence and 
records identified by the veteran as relevant to his claims 
have been obtained for review.  VA has accorded the veteran a 
personal hearing and VA examinations in relation to his 
claims.  Accordingly, the Board concludes that, with respect 
to these claims, all possible development has been conducted 
and all notification provided.  

Increased Rating For Paranoid Schizophrenia.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected paranoid schizophrenia is 
currently rated as 30 percent disabling under Diagnostic Code 
9203 in the VA Schedule for Rating Disabilities.  Under 
Diagnostic Code 9203, a 30 percent rating is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  The next 
higher or 50 percent rating may be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher or 70 percent rating may be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful  circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest or 100 percent 
evaluation may be assigned for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9203.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.  

In this case, the veteran was discharged from service in 
March 1992, and service medical records show that he was 
diagnosed in service with paranoid schizophrenia.  He filed 
his original claim for service connection upon discharge, 
and, on a May 1992 VA Mental Disorders examination, the 
examiner diagnosed chronic paranoid schizophrenia, acute 
exacerbation, and schizo personality disorder.  In a May 1992 
rating decision, the RO granted service connection for 
paranoid schizophrenia and assigned a 30 percent disability 
rating for the disorder.  In November 1996, the RO received 
the veteran's claim for an increased rating for paranoid 
schizophrenia.  

The report of a December 1996 Psychological Evaluation, 
conducted on referral from a state Department of Human 
Services Disability Determination Office, reflects that on 
mental status examination, the examiner noted that the 
veteran was neatly dressed and groomed.  He was adequately 
oriented but did seem to have some difficulties with reality 
contact.  He seemed to have some formal thought disorder, his 
thinking appearing to be quite tangential, rambling, and 
extremely vague.  Much of his thought was overly personalized 
and concrete.  Insight was very limited.  Clinical assessment 
was difficult because the veteran was extremely guarded, 
evasive, and because of his lack of insight.  Long-term and 
intermediate memory appeared to be intact; however, the 
veteran had difficulty with short-term memory and 
concentration.  His judgment and insight were very poor.  He 
was oriented in all three spheres, and his grasp of current 
events appeared adequate.  His affect was somewhat 
constricted and blunted, but he showed no evidence of any 
emotional distress.  The examiner suspected that the veteran 
was experiencing more severe psychotic symptoms than the 
veteran was willing to acknowledge.  The examiner noted that 
the veteran's psychiatric problems clearly were interfering 
with his overall cognitive functioning and his ability to 
communicate.

The examiner also noted that some of the veteran's medical 
complaints appeared to be rather bizarre and possibly 
delusional in nature.  For instance, the veteran reported 
some paralysis but could not actually specify where in his 
body this paralysis was experienced.  Many of his medical 
complaints seemed inconsistent and did not make sense to the 
examiner.  For example, the veteran reported that he spent 
about 14 hours a day in bed because of chronic pain due to 
his various medical difficulties.  Then he reported that he 
drove cars, part-time, for a rental car company with some of 
his trips lasting three or four hours, one way.  The examiner 
noted that it was difficult to sort out which of the 
veteran's medical complaints might be valid and which were 
delusional.  The diagnoses were delusional disorder and rule 
out schizophrenia, paranoid type.  

On a "Functional Capacity Assessment" completed by F. K., 
Ph.D., the examiner noted that the December 1996 mental 
status evaluation had been reviewed as well as a report on 
Activities of Daily Living (ADL) which had included an 
interview with the veteran's father.  The examiner noted that 
ADL revealed that the veteran slept a lot.  He cooked, did 
his own laundry, and cleaned the house.  He was able to 
follow directions on recipes without any problems.  The 
veteran had social visits, talked on the phone, and ate out 
about every other day.  The veteran appeared to be capable of 
doing a simple, repetitive task in a work environment on a 
sustained basis.

On a February 1997 VA Mental Disorders examination, the 
examiner noted that the veteran's grooming and hygiene were 
fair, his affect was flat, his recall was one of three, his 
thought process appeared coherent, logical, and goal-
directed, and his insight was fair.  The veteran denied 
auditory and visual hallucinations, and he had driven himself 
to the examination.

On a November 1997 Psychological Evaluation by private 
psychologist ordered to conduct the evaluation by an 
Administrative Law Judge (ALJ) in conjunction with a claim 
filed by the veteran for disability benefits from the Social 
Security Administration (SSA), the examiner found that the 
veteran's grooming was good and noted that he was dressed in 
clean, casual, baggy attire that was appropriate for weather 
conditions.  The veteran spoke spontaneously in complete 
sentences using appropriate syntax and grammar and was 
readily understandable.  He had no difficulty with 
comprehension, and speech content was logical, relevant, 
coherent, and goal directed on neutral items, but he rambled 
in a disjointed manner when explaining his medical and mental 
problems and their effects.  Eye contact was good, and he 
displayed an appropriate range of facial expression.  His 
overall mood was bright, and his affect was appropriate to 
topic.  He did not appear irritable, cynical, or sarcastic.  
No unusual mannerisms were observed, but the veteran 
described bizarre mentation.  He was not apprehensive or 
guarded and denied suicidal intent or plan.

The examiner noted that the veteran's complaints of physical 
problems appeared to be somatic delusions, and that psychotic 
thinking was strongly suggested.  The examiner noted that the 
pattern of responses on one test strongly suggested a thought 
disorder or disturbance of reality contact as the major 
causative role in the invalidity of the profile.  The 
selectivity of the scales pointed to psychosis not deliberate 
misrepresentation or distortion.  The veteran was found to 
have no significant impairment in cognitive functioning, and 
his fund of information, judgment, reasoning, problem solving 
ability, abstracting ability, arithmetic reasoning, and 
memory were all in the average to low average range.  There 
were no cognitive factors that would have a negative impact 
upon the veteran's ability to obtain or maintain competitive 
employment, but his psychotic thinking appeared to impair the 
ability to focus attention and sustain concentration.  This 
suggested that he would not be able to complete work tasks in 
a timely manner.  Time constraints and performance demands 
were likely to have a negative impact on his functioning.  
Bizarre mentation and ideas of reference would interfere with 
his ability to sustain competitive employment.  The diagnosis 
was schizophrenia, paranoid type.

In a December 1997 decision, an ALJ for SSA found that the 
veteran's impairment was schizophrenia, paranoid type, and 
that it was considered to be severe.  The judge decided that 
the veteran was entitled to a period of disability under the 
laws and regulations of SSA beginning on August 22, 1996, and 
that that period of disability had continued through at least 
the date of the judge's decision.

On an August 1998 VA Mental Disorders examination, the 
examiner noted that the veteran was dressed appropriately and 
neatly.  His mood appeared somewhat depressed with restricted 
range of affect.  He denied having any auditory or visual 
hallucinations.  He stated that he had been feeling paranoid.  
He denied having any suicidal or homicidal ideation.  He was 
coherent and appropriate.  The diagnosis was chronic paranoid 
schizophrenia.

On an August 1999 VA Mental Disorders examination, the 
examiner noted that the veteran was alert and attentive.  He 
was mildly guarded in his response to questions.  He was 
appropriately dressed, and his hygiene was good.  His speech 
was fluent and goal directed although there was a slight 
illogical nature to his speech which consisted of paranoid 
thoughts that others were watching him.  The veteran 
described his mood as within normal limits, stating that he 
sometimes felt sad but denying any current depression or 
suicidal thoughts or intent.  He indicated that he 
occasionally heard sounds that were not there such as a 
doorbell ringing or cars driving by.  He denied any tactile, 
olfactory, or gustatory hallucinations.  Thought processes 
showed mild presence of paranoid content but were otherwise 
coherent and goal directed.  He was suspicious of other 
people and felt that they were watching him.  There were no 
symptoms of panic attacks or obsessive compulsive disorder.  
There were no obsessive or ritualistic behaviors.  He was 
alert and oriented to person, place, and time.  Long-term 
memory was poor; abstract thinking was good.  Insight was 
minimal; judgment, adequate.

The diagnosis was schizophrenia, paranoid, continuous with 
prominent negative symptoms.  The examiner noted that it 
appeared that somatization played a small part in the 
schizophrenia.  The primary aspect of the veteran's 
schizophrenia disorder involved persecutory delusions.  A 
Global Assessment of Functioning (GAF) designation of 48 was 
assigned.  A designation of 40 indicated a level of 
impairment defined as some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A designation of 50 represented serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994) ("Quick DSM-
IV").  

At a June 2000 hearing before a VA hearing officer, the 
veteran testified that paranoid thoughts and delusions often 
kept him from sleeping at night.  He also stated that he felt 
depressed at times and confused and that he had difficulty 
remembering things.  On the day of the hearing, the veteran's 
wife submitted a statement in which she reported that she had 
observed that the veteran talked to himself.

VA outpatient treatment records, dating from April 2001 to 
November 2002, include numerous mental status evaluations by 
physicians and psychologists which directly address the 
rating criteria for mental disorders in the VA Schedule for 
Rating Disabilities.  In April 2001, the veteran reported 
having insomnia and feeling restless with some paranoia.  On 
mental status examination, he did not appear overly depressed 
and denied suicidality.  The diagnosis was psychotic 
disorder, not otherwise specified, and the current GAF 
designation was 60, representing moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  See Quick DSM-IV.  In early July 2001, 
complaints, diagnosis, and findings on examination, including 
the GAF designation, were essentially the same.

In mid-July 2001, the veteran underwent a more extensive 
examination at the VA Mental Health Clinic.  He complained of 
not being able to sleep and of having bad dreams.  It was 
noted that the veteran was being treated for sleep apnea.  On 
mental status examination, the veteran was dressed in casual 
clothes, had good eye contact, and was pleasant and 
cooperative.  Grooming and hygiene were fair.  Stream of 
thought was goal-directed.  There was no pressured speech.  
There were no auditory or visual hallucinations, no 
delusions, no suicidal or homicidal ideation.  Short- and 
long-term memory were intact.  He was alert and oriented 
times three.  Social judgment and insight were fair.  The 
doctor's assessment was that there was no evidence of any 
paranoia or psychosis at this time.  The diagnoses were 
history of schizophrenia, undifferentiated type, and rule out 
post traumatic stress disorder (PTSD).  The GAF designation 
currently and for the past year was 65, midway between 
moderate symptoms and some mild symptoms but generally 
functioning pretty well.  See Quick DSM-IV.  

In late July 2001, the veteran was seen again at the VA 
Mental Health Clinic.  His grooming was very neat.  His mood 
was mildly depressed, and his affect was mood congruent.  
Thought processes reflected no tangentiality, no 
circumstantiality, no loose associations, and no flight of 
ideas.  He was oriented to time, person, and place.  Recent 
and remote memory appeared intact.  Concentration was poor 
due to auditory hallucinations.  Speech was not pressured.  
Behavior was cooperative.  Insight and judgment were 
diminished due to auditory hallucinations and delusions.  The 
diagnosis was schizophrenia, paranoid type, and the current 
GAF designation was 50, representing serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See Quick DSM-IV.  

In early August 2001, an examiner noted that the veteran 
presented in a calm yet intense manner.  He was dressed 
casually and was very neat and clean and took pride in his 
appearance.  His mood was moderately depressed; affect was 
mood congruent.  He was oriented to time, person, and place.  
He reported auditory hallucinations on occasion.  He 
manifested some delusional thinking but denied any suicidal 
or homicidal thoughts, plans, intent, or means.  There was 
some degree of tangentiality in his thought processes, 
responding to questions by going off on a tangent that had 
little to do with the question asked.  Responses were often 
concrete, as if the veteran was unable to think abstractly.  
His associations were loose.  Recent memory appeared intact.  
Remote memory was vague and confused.  Speech was sometimes 
logical and other times illogical and wandering.  Insight and 
judgment were poor.  The diagnosis was schizophrenia, 
paranoid type, and the examiner assigned a GAF designation of 
45 currently and 40-50 for the past year, a designation of 40 
indicating a level of impairment defined as some impairment 
in reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  See Quick 
DSM-IV.  A GAF of 50, as noted above, represented serious 
symptoms.

Later in August the veteran was seen twice in the same day, 
first by a clinical psychologist and then by a doctor.  The 
psychologist noted that the veteran was clean and neat.  His 
mood was despondent, and his affect was constricted.  He was 
oriented times three.  Thought content and processes were 
unremarkable.  Recent and remote memory were intact.  
Concentration was fair.  Speech was logical and goal-directed 
but not very concrete.  Behavior was cooperative.  Insight 
and judgment were fair to poor.  The diagnosis was 
schizophrenia, paranoid type, and the GAF designation, both 
currently and for the past year was 45, a designation, as 
noted above, midway between serious symptoms and some 
impairment in reality testing or communication or major 
impairment in several areas.

The doctor who examined the veteran that same day noted that 
the veteran stated that he had nightmares and thought about 
the war and his friend who died in the war.  He denied any 
auditory or visual halluciations but stated that he had some 
delusions.  Affect was bright; mood was okay.  The doctor 
stated in his assessment that he did not see any evidence of 
paranoia in the veteran.  He noted that he did talk with the 
psychologist who saw the veteran earlier that day.  The 
doctor stated that he doubted the diagnoses of schizophrenia 
and also of rule out PTSD.

The veteran was seen again in September 2001 by both the 
psychologist and the doctor with essentially the same 
findings.  Psychological testing had been scheduled, but the 
veteran left before the testing was completed.  In October 
2001, the testing was completely accomplished.  Later in 
October, the veteran was seen for his regular appointment.  
The testing results were not mentioned.  The psychologist 
examined the veteran and noted that even though the veteran 
reported depression, paranoid and obsessive thinking, his 
behavior was incongruent with these reports.  His speech was 
logical and coherent, and he was able to express humor and 
joy when talking about his dogs.  He was attentive and alert, 
and his judgment and insight did not appear particularly 
impaired.  He was oriented times three, and his thought 
processes were not tangential or circumstantial; there were 
no loose associations or flight of ideas.  His recent and 
remote memory appeared adequate.  The diagnosis was 
schizophrenia, paranoid type, and the current GAF designation 
was 55.

In November 2001, the veteran was seen by a VA physician.  
The veteran was alert with appropriate to restricted/blunted 
affect and neutral mood.  Speech was spontaneous and 
coherent, relating without pressure but with some anxiety.  
The veteran admitted to continuing paranoid delusions that 
some people, especially at VA, had something against him, and 
that his wife continued to observe him talking to himself.  
The veteran denied suicidal or homicidal ideas ever.  The 
diagnosis was schizophrenia, paranoid type, and the GAF 
designation was 57.

In December 2001, the VA psychologist reported the results of 
the psychological testing conducted in October.  It was noted 
that the standard validity scales on the profile suggested it 
to be valid although there was some evidence of a 
questionable profile.  The psychologist noted that, while an 
elevation in one area of testing "is usually obtained by 
those who are faking bad, it may also be a valid reflection 
of this patient's diagnosis."  The psychologist concluded 
that the veteran had a psychiatric diagnosis of 
schizophrenia, paranoid type.  The psychologist noted that it 
was his observation that the veteran was very motivated to 
obtain service-connected disability for symptoms which he 
attributed to trauma from the Persian Gulf War.

Also in December 2001, the VA psychologist examined the 
veteran and noted that he was casually dressed and well 
groomed.  His mood was moderately depressed; affect was 
constricted.  The veteran was oriented to time, person, and 
place.  He reported occasional auditory hallucinations.  He 
denied suicidal or homicidal thoughts, intent, plans, or 
means.  Thought processes were not tangential or 
circumstantial; there were some loose associations.  His 
recent memory appeared intact but at times remote memory 
appeared confused.  Concentration and attention were poor.  
Speech was coherent, but at times there were illogical 
connections.  Insight and judgment were poor.  The examiner 
noted that the veteran's primary goal was to achieve a 100 
percent service-connected disability rating.  The diagnosis 
was schizophrenia, paranoid type, and the current GAF 
designation was 55.  

Later in December 2001, the veteran was seen by the VA 
psychologist again.  He was alert and oriented.  His mood was 
mildly depressed; affect was constricted.  He reported 
occasional auditory hallucinations.  He denied suicidal or 
homicidal thoughts, intent, plans, or means.  Thought 
processes were generally within normal limits.  His recent 
and remote memory appeared intact.  Concentration and 
attention were poor.  Speech was generally logical and goal-
directed.  Insight and judgment were fair.  The diagnoses 
were schizophrenia, paranoid type, and major depression, 
recurrent; the current GAF designation was 50.  The 
psychologist also noted that the veteran was 
"unemployable".

In late December 2001, the veteran was seen by a VA physician 
who noted that the veteran's appearance was neat and that he 
denied suicidal ideas.  The diagnosis was psychotic disorder, 
not otherwise specified.  The GAF designation was 55.

Later January 2002, the veteran was seen by the VA 
psychologist.  He was neat and clean and oriented times 
three.  His mood was moderately depressed; affect was 
incongruent with expressed mood.  The veteran laughed 
inappropriately.  He reported auditory hallucinations, denied 
visual hallucinations.  He denied suicidal or homicidal 
thoughts, intent, plans, or means.  Thought processes 
reflected no real tangentiality, no circumstantiality, no 
flight of ideas, but occasional loose associations.  His 
recent and remote memory appeared intact.  Concentration and 
attention were fair to poor.  Speech was generally logical 
and goal-oriented.  Insight and judgment were fair.  The 
diagnoses were schizophrenia, paranoid type, and major 
depression, recurrent; the current GAF designation was 60.  
In February, March, April, and May 2002, complaints, 
diagnosis, and findings on examination, including the GAF 
designation were essentially the same as they had been in 
January, although the GAF designation in March, April, and 
May was 55 rather than 60.  In May 2002, the psychologist 
also noted that the veteran was "unemployable".

In August 2002, the veteran was seen at the Mental Health 
Clinic by the psychologist.  His grooming was appropriate.  
His mood was mildly depressed; affect was flat.  He was 
oriented times three.  Thought processes and content were 
unremarkable. His recent and remote memory appeared intact.  
Concentration and attention were good.  Speech was logical 
and goal-oriented.  Insight and judgment were fair.  The 
diagnoses were schizophrenia, paranoid type, and depressive 
disorder, not otherwise specified; the current GAF 
designation was 55.  The psychologist also noted that the 
veteran was "unemployable".

In September 2002, the veteran's grooming was neat and clean.  
His mood was moderately to markedly depressed; affect was 
flat.  He was oriented times three.  Thought processes 
reflected no tangentiality, no circumstantiality, no flight 
of ideas, no loose associations.  Concentration and attention 
were poor.  Speech was logical and goal-directed.  Insight 
and judgment were fair.  The diagnosis was schizophrenia, 
paranoid type, and depressive disorder, not otherwise 
specified; the current GAF designation was 50.  The examiner 
noted that the veteran's main goal was to achieve 100 percent 
service-connected disability.

In October 2002, the examiner noted that the veteran appeared 
quite depressed, withdrawn, and spoke very little.  His 
motivation to do much of anything was minimal.  Findings on 
mental status examination were essentially the same as they 
had been in September except his mood was markedly depressed 
and there was a poverty of speech.  The diagnoses once again 
included major depression, recurrent, along with 
schizophrenia, paranoid type.

In November 2002, the veteran was seen by a VA physician who 
noted that the veteran had no specific complaints except that 
he continued to insist that he needs to be 100 percent 
service-connected.  On mental status examination, the 
veteran's appearance was neat.  He did not appear overly 
depressed, and he had no suicidal thoughts.  The diagnosis 
was psychotic disorder not otherwise specified, and the GAF 
designation was 55.

The veteran was seen the next day by the VA psychologist.  
The examiner noted that currently the veteran did not 
function at very high level.  Specifically, the veteran had 
been administered tests to determine his comprehension and 
social judgment, his ability to concentrate and to think in a 
logical and sequential manner, and his ability to think 
abstractly, making higher level judgments, and his recent and 
delayed recall of information.  In all areas, the examiner 
noted that the veteran's performance was well below average, 
and, in fact, his performance was at least one standard 
deviation below the mean.  Practically speaking, this meant 
that the veteran had significant difficulty understanding 
complex commands, he manifested impairment in both short-term 
memory and delayed recall of information (meaning he could 
not concentrate well enough to store, retain and recall new 
information, and he had impaired judgment and impairment in 
abstract thinking.  His mood was such that he had no 
motivation, and he isolated from others because he could not 
establish or maintain effective social or work relationships.

The Board notes that the evidence summarized above spans a 
lengthy period, beginning in 1996 with the veteran's claim 
for an increased rating.  During that period, the severity of 
the veteran's psychiatric symptoms have fluctuated somewhat.  
This fluctuation is evident in both the descriptions of the 
veteran's symptoms on mental status examinations as well as 
by the GAF designations assigned by examiners which have 
ranged from as low 45, indicative of a level of severity 
leaning toward some impairment of reality testing or 
communication, to as high as 65, representing a level of 
severity leaning toward some mild symptoms.  Most of the 
evidence over the years has demonstrated that the veteran 
exhibits most of the examples of symptoms depicted in the 
rating schedule for the 50 percent rating, such as flattened 
affect, difficulty understanding complex commands, impairment 
of both short- and long-term memory, impaired judgment and 
abstract thinking, and disturbances of motivation and mood.  
38 C.F.R. § 4.130, Diagnostic Code 9203.

Although the veteran has not been shown on examination to 
have most of the example symptoms depicted in the rating 
schedule for the 70 or 100 percent ratings -- consistently 
denying, for example, suicidal ideation, appearing clean and 
neatly dressed and groomed, and being oriented to person, 
place, and time, -- he has nevertheless exhibited some of the 
symptoms used to exemplify these higher levels of severity of 
disability.  For example, his speech has often been shown to 
be illogical, and examiners have often noted complaints of 
delusions and have expressed the opinion that his numerous 
medical complaints are delusional or attributable to 
somatization.  In addition, he has been noted to have bizarre 
mentation, ideas of reference, loose associations, and 
disturbance of reality contact.

Moreover, the VA psychologist who has been treating the 
veteran in 2001 and 2002 often noted that the veteran was 
"unemployable".  Most recently, in November 2002, the 
psychologist noted that the veteran did not function at a 
very high level and that he had no motivation and isolated 
from others because he could not establish or maintain 
effective social or work relationships.  These observations 
are consistent with earlier reports that the veteran's 
psychotic thinking would impair the ability to focus 
attention and sustain concentration which, in turn, suggested 
that the veteran would not be able to complete work tasks in 
a timely manner, and that his bizarre mentation and ideas of 
reference would interfere with his ability to sustain 
competitive employment.  In this regard, the Board also notes 
that an ALJ of the SSA has granted disability benefits from 
that agency based solely on the severity of the veteran's 
service-connected schizophrenia, paranoid type.

Accordingly, based on this evidence, the Board concludes that 
the criteria for an increased rating to 100 percent have been 
met in this case for the veteran's service-connected 
schizophrenia, paranoid type, because the severity of the 
symptoms of his service-connected mental disorder result in 
total occupational and social impairment.  38 C.F.R. § 4.130, 
Diagnostic Code 9203; Mauerhan, 16 Vet. App. at 442.   

Compensation Under 38 U.S.C. § 1151 For Residuals Of Surgery 
To Repair Traumatic Bilateral Mandibular Fractures.

The veteran seeks benefits under 38 U.S.C. § 1151 for 
residuals of surgery performed at a VAMC in June 1995 to 
repair traumatic bilateral mandibular fractures.  Prior to 
October 1, 1997, section 1151 provided compensation for 
additional disability resulting from hospitalization or 
medical or surgical treatment furnished by VA as if such 
additional disability were service-connected.  38 U.S.C.A. 
§ 1151 (West 1991).  A VA regulation implementing the law 
limited the award of compensation in such cases to injuries 
resulting from VA negligence or "fault" or from accidents 
occurring during treatment.  38 C.F.R. § 3.358(c)(3) (1994).  
This regulation was invalidated by the courts as contrary to 
the statute.  Brown v. Gardner, 513 U.S. 115, 119 (1994), 
aff'g Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'g 
sub nom. Gardner v. Derwinski, 1 Vet. App. 584 (1991).  In 
March 1995, VA amended the regulation to conform to the 
Supreme Court decision.

Subsequently, section 1151 was amended by Section 422(a) of 
Public Law 104-204, to provide a "fault" requirement, i.e., 
to provide that compensation under section 1151 is payable 
only where disability or death is due to fault on the part of 
VA or to an event not reasonably foreseeable.  The amended 
version of the law is effective with respect to claims filed 
on or after October 1, 1997.  VAOPGCPREC 40-97 (Dec. 31, 
1997).  The former version of section 1151 did not require 
any showing of fault on the part of VA; it merely required 
that injury or aggravation of injury be "the result of" 
hospitalization or medical or surgical treatment, thereby 
simply imposing the requirement of a "causal connection" 
between the injury or aggravation of an injury and 
hospitalization or medical or surgical treatment.  See 38 
U.S.C.A. § 1151 (West 1991); Brown v. Gardner, 513 U.S. 115, 
119 (1994).

In this case, the veteran's claim for compensation under 
section 1151 was filed in November 1996.  Therefore, the 
former version of the law applies to it as does the version 
of the VA regulation that was amended to comply with the 
Supreme Court decision in Brown v. Gardner.  See 38 C.F.R. 
§ 3.358 (1997).  The former version of section 1151 provided 
in pertinent part, 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, or the pursuit of 
a course of vocational 
rehabilitation . . . awarded under any of 
the laws administered by the Secretary, 
or as the result of having submitted to 
an examination under any such 
law, . . . and such injury or aggravation 
results in additional disability to or 
the death of such veteran, disability or 
death compensation . . . shall be awarded 
in the same manner as if such disability, 
aggravation, or death were 
service-connected. . . .

38 U.S.C.A. § 1151 (West 1991).  The applicable VA regulation 
provided in pertinent part, 

(a)  General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.

(b)  Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:

(1)  The veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.

 . . . 

(ii) As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.

(2)  Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance 
or natural progress of disease or 
injuries for which the training, or 
hospitalization, etc., was authorized.

38 C.F.R. § 3.358(a), (b) (1997).

In this case, the veteran reported to a VAMC on June 22, 
1995, providing a history of having been "mugged" the night 
before.  He stated he injured the right side of his face and 
mouth.  There was swelling of the right side of the face, a 
laceration of the mouth, and possible tooth fractures.  The 
diagnosis was fracture of the mandible and tooth.  Medication 
was administered which provided good pain relief.  The 
veteran was referred to the Dental Service where he was seen 
in consultation by a dentist.  The dentist noted that x-rays 
demonstrated a fracture of the mandible.  The veteran was 
transferred to another VAMC the following day for oral 
surgery.

The VA operation report showed that the veteran underwent an 
open reduction, internal fixation of mandible body fracture, 
and a closed reduction of mandibular right and left 
subchondral fractures, on June 27, 1995.  Postoperatively, a 
bony fragment was removed from the lingual surface on the 
right side of the mandible in the area of the fracture.  
Otherwise, the veteran's postoperative course was uneventful.

In a March 1996 letter, a private dentist stated that the 
veteran requested that he review his medical records to see 
if any treatment he had received had been improper.  The 
dentist stated that, after reviewing the medical records, he 
could find no evidence of any improper treatment, and the 
dentist noted, "Unfortunately, his end result is a 
complication of the injury he has."  The dentist further 
stated that the oral surgeon who treated the veteran 
attempted conservative therapy first, which was the same way 
the private dentist stated that he would have treated the 
veteran.

In a May 1996 letter, the same private dentist stated that he 
had examined the veteran in September 1995 and that, based on 
that examination, the veteran was having some TMJ 
(temporomandibular joint) problems and a malocclusion due to 
a previous assault, and complications of treatment which was 
within the standard of practice.  The dentist noted that the 
veteran's injuries could involve two TMJ surgeries as well as 
Lefort 1 osteotomy and a mandibular osteotomy.  He noted that 
TMJ problems are extremely difficult to treat successfully 
and that, in the end, the veteran may continue to have 
problems that do not respond to treatment.

The Board concludes, based on the opinion of the private 
dentist, who examined the veteran a few months after his 
surgery at the VAMC and who reviewed his medical records, 
that any continuing disability of the jaw or mandible was the 
continuance or natural progress the injuries the veteran 
sustained when mugged in June 1995 for which the treatment at 
the VAMC was authorized.  In so concluding, the Board notes 
that, although the veteran has contended that additional 
disability of the mandible was due to delayed treatment, the 
private dentist specifically noted that the oral surgeon who 
treated the veteran attempted conservative therapy first, 
which was the same way the private dentist would have treated 
the veteran.  Moreover, the private dentist stated that the 
disability the veteran continued to have as an "end result" 
was a complication of the injuries he sustained to his jaw in 
the mugging and not the result of the oral surgery performed 
at the VAMC to treat those injuries.  Concerning this, the 
Board assigns more probative weight to the opinion of the 
dentist, who is an expert in this matter, than it does to the 
statements of the veteran who is not.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

As there is no medical evidence in this case contrary to the 
opinion of the private dentist, the Board concludes that the 
preponderance of the evidence is against the claim for 
compensation under 38 U.S.C. § 1151 for residuals of surgery 
to repair traumatic bilateral mandibular fractures, and that 
claim must be denied.  In so concluding, the Board notes that 
the evidence as it stands in this case is sufficient to reach 
a decision on this claim, and no further development of 
evidence is needed.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see Wells v. Principi, No. 02-7404, slip op at 
8-9 (Fed. Cir. Apr. 29, 2003).  Compensation under 38 U.S.C. 
§ 1151 for residuals of surgery to repair traumatic bilateral 
mandibular fractures is not warranted in this case.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358(a), (b) 
(1997).

Claims For Service Connection.

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that an interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes is not 
arbitrary).  A current disability is usually shown by medical 
evidence of a diagnosis of that disability for service 
connection purposes.  Generally, a veteran's statements as to 
subjective symptomatology alone, such as complaints of pain, 
without medical evidence of an underlying impairment capable 
of causing the symptoms alleged, is not sufficient evidence 
of the existence of a current disability for VA service 
connection purposes.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001).  Where medical science has been unable to 
determine with certainty an underlying cause for certain 
symptoms, even when alleged in common by numerous veterans 
who constitute a specific population of veterans rather than 
just by one veteran, specific legislation was required to 
enable VA to assist that population of veterans with respect 
to their claims for service connection.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service-connected.  38 U.S.C.A. 
§ 1117(a)(2).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular veteran's case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans.  See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(a)(1), (b).  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6 
month period of chronicity.  38 C.F.R. § 3.317(a)(2), (3).

Partial Loss Of Feeling In Arms And Legs And Generalized 
Joint Aches And Pains, Including Peripheral Neuropathy, 
Claimed As Due To An Undiagnosed Illness In A Persian Gulf 
Veteran.

The veteran claimed service connection for loss of feeling in 
arms and legs and generalized joint aches and pains in 
November 1996 which he contended was due to exposure to nerve 
gas while he was serving in the Persian Gulf.  In February 
1998, he claimed service connection for peripheral neuropathy 
of the arms and legs due to an undiagnosed condition in a 
Persian Gulf War veteran.

On a June 1996 VA rheumatological evaluation, the examiner's 
impression was that he could find no definite evidence of 
inflammatory or rheumatic disease process.

Private treatment records from November and December 1996 
showed complaints resulting from an injury sustained at work 
when the veteran, a baggage handler for an airlines, fell 
approximately 14 feet onto his back.  He experienced pain in 
the areas of the thoracic spine and cervical spine.  Bone 
scans revealed a rib fracture at T9 and degenerative changes 
of the thoracic spine with mild compression fractures.

A December 1996 Medical Report of an examination conducted by 
a private physician in connection with a claim from the 
veteran for disability benefits from a Disability 
Determination Bureau reflected the veteran's complaints of 
weakness and tingling in the legs.  On examination of the 
extremities, no abnormal findings were noted.  Neurologic 
examination was normal.  The examiner stated that the veteran 
might have intermittent loss of feeling on the left, but it 
was not demonstrated on examination.  The examiner's 
impression was that tingling and weakness of the legs may or 
may not be present.

On a December 1996 Functional Capacity Evaluation conducted 
by a private physician, the diagnosis was contusion of the 
thoracic spine.  The examiner noted that the results of a 
pain questionnaire completed by the veteran were 
"significantly above normative values" and that the veteran 
demonstrated no physical or emotional behaviors that would 
normally be associated with this level of pain.

A January 1997 VA outpatient treatment record reflected that 
the veteran reported a history of having fallen in October 
1996 and suffered a rib fracture, partial paralysis, back 
pain, shoulder pain, and leg weakness. 

On a February 1997 VA examination report, the examiner noted 
the veteran's complaints regarding his extremities.  On 
examination of the extremities, there was no clubbing or 
cyanosis, no edema, variscosities, ulcerations, or stasis 
pigmentation.  Regarding peripheral nerves, the veteran 
complained of tingling in his arms and legs.  Sensation and 
reflexes were intact.  Range of motion testing of the 
extremities was normal.  The examiner's impression was 
subjective complaints of multiple symptoms, not supported by 
objective evidence.  A February 1997 report of EMG and nerve 
conduction studies (NCS) was suggestive of mild peripheral 
neuropathy of both lower extremities.

A private treatment report dated in September 1997 reflected 
the veteran's complaints of partial paralysis, arthritis of 
the neck and spine, and a "floating" disc at T6.  The 
veteran indicated that all symptoms began following an 
accident at work in October 1996.  The examiner's assessment 
was global pain status post work-related injury with no 
objective evidence of radiculopathy, myelopathy, or other 
neuropathic process. 

A report of private EMG and NCS testing ordered by T. B., 
M.D., and conducted in early December 1997 to test for 
peripheral neuropathy reflected that the NCS were within 
normal limits.  On EMG, there was a mild suggestion of mild 
sensory neuropathy on sural nerves only.  Otherwise there was 
no evidence of radicular disease or polyneuropathy.  Of 
record is a copy of a prescription form, signed by T. B., 
M.D., and dated in late December 1997, prescribing a handicap 
scooter for the veteran for a diagnosis of peripheral 
neuropathy.

In January 1999, the veteran was seen in a VA outpatient 
clinic with complaints of tremors and peripheral neuropathy.  
A thorough neurologic examination was conducted, and the 
examiner's assessment was no identifiable neurologic disease.  
The examiner recommended follow up with psychiatric services.

In March 1999, the veteran was seen in a VA outpatient clinic 
where he provided a history of multiple complaints including 
peripheral neuropathy which he attributed to exposure to 
nerve gas in the Persian Gulf.  It was noted that the veteran 
was currently pursuing disability benefits related to the 
multiple complaints.  He refused a psychological evaluation 
to rule out somatization disorder.  The assessment was 
multiple complaints, no obvious physical etiology.

In March 1999, the veteran was seen in a VA outpatient clinic 
for complaints including neuropathy.  He stated that he could 
be made passively to bend his body to the right but could not 
command his body to do so.  On examination, he resisted 
movement when pulled to the right and complained of pain in 
the left lower back.  The assessment was vague neuropathic 
deficits.  The examiner believed the symptoms were probably 
related to chronic back pain and somatization disorder.

In June 1999, the veteran was seen in a VA outpatient clinic 
for evaluation of Gulf War problems.  The examiner reviewed 
an extensive evaluation by Dr. B., the veteran's private 
neurologist, which showed a nonphysiologic (elaborated) 
examination with clear psychological overlay.  It was noted 
that the veteran had been evaluated by a doctor at the VA 
clinic who found his complaints to be far out of line with 
findings on examination.  Following examination, the 
examiner's impression was elaborated gait disability, no 
evidence of neurologic disease.

In July 1999, the veteran was seen in a VA neurology clinic 
for follow up of fibromyalgia and complaints of loss of taste 
and smell.  The examiner noted that the veteran had been 
evaluated for any unusual disorder secondary to complaints of 
stiffness and tremor although no physiological abnormality 
had been seen on examination.  Thyroid studies and other 
laboratory tests were normal.  An EMG had shown left mild 
peroneal neuropathy.  On physical examination that day, 
findings were again essentially normal, although it was noted 
that the veteran's gait was characterized by an alternating 
limp and that he used a cane depending on proximity to the 
wall.  The assessment was no evidence of physiological or 
neurological problem with exception of mild minor left 
peroneal neuropathy which may be secondary to positioning.  
The examiner noted that certainly the examination and 
laboratory studies were not consistent with the degree of the 
veteran's symptoms.  The examiner recommended good 
psychiatric and general medical follow-up, and the veteran 
was released from the neurology clinic.  

In September 1999, the veteran was seen in a VA outpatient 
clinic for a general check-up.  He continued to have multiple 
multi-system complaints including peripheral neuropathy.  The 
examiner noted that much of the symptomatology was thought to 
be secondary to the veteran's psychiatric illness.  The 
assessment was peripheral neuropathy - no intervention.

In July 2001, the veteran was seen in a VA outpatient clinic 
for complaints including peripheral neuropathy.  The 
assessment included peripheral neuropathy, for which 
medication was continued.

To the extent that the veteran's symptoms have been 
attributed to a mild peripheral neuropathy, as shown on EMG 
tests, service connection may not be granted for his symptoms 
of partial loss of feeling in the arms and legs and 
generalized joint aches and pains under the Persian Gulf War 
provisions in the law because they have been attributed to a 
known clinical diagnosis, i.e., peripheral neuropathy.  
38 C.F.R. § 3.317(a)(1)(ii), (c); VAOPGCPREC 8-98.  Moreover, 
although the veteran has claimed that peripheral neuropathy 
is due to exposure to nerve gas in service, there is no 
evidence in this case that peripheral neuropathy may be 
associated with the veteran's service.  38 U.S.C.A. 
§ 5103A(d).  That is, none of the post-service medical 
evidence suggests such a relationship.  Service medical 
records reflect no complaints or findings relevant to 
peripheral neuropathy.  Moreover, the veteran himself has at 
times told examiners that peripheral neuropathy or the 
symptoms of partial loss of feeling in the extremities and 
pain in the joints are associated with the on-the-job injury 
he sustained to the thoracic spine in 1996 rather than to a 
disease or injury incurred in service.  Thus, service 
connection for partial loss of feeling in arms and legs and 
generalized joint aches and pains, including peripheral 
neuropathy, on a direct basis must also be denied.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.

Moreover, service connection for the symptoms alleged by the 
veteran may not be granted under the Persian Gulf provisions 
because the evidence consistently showed that examiners found 
no objective evidence of the alleged symptoms except for a 
mild neuropathy shown on EMG.  Thus, there are no objective 
indications or objective signs that are perceptible to an 
examining physician and that are capable of independent 
verification of an illness manifested by partial loss of 
feeling in arms and legs and generalized joint aches and 
pains.  In this regard, the Board notes that the June 1996 
examiner noted no definite evidence of inflammatory or 
rheumatic disease process; the February 1997 VA examiner 
noted that subjective complaints of multiple symptoms were 
not supported by objective evidence; the September 1997 
private physician noted no objective evidence of 
radiculopathy, myelopathy, or other neuropathic process; the 
January 1999 VA examiner noted no identifiable neurologic 
disease; the March 1999 VA examiner noted no obvious physical 
etiology for the veteran's multiple complaints; and the June 
1999 VA examiner note no evidence of neurologic disease.

The evidence as it stands with regard to this claim is 
extensive and sufficient to reach a decision on the claim, 
and no further development is needed.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see Wells, No. 02-7402, 
slip op. at 8-9.  For the reasons noted above, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for partial loss of feeling 
in arms and legs and generalized joint aches and pains, 
including peripheral neuropathy, and the claim for service 
connection must be denied.  38 U.S.C.A. §§ 1110, 1117; 
38 C.F.R. § 3.303, 3.317. 

Blurred Vision Claimed As Due To An Undiagnosed Illness In A 
Persian Gulf Veteran.

Service medical records reflect that an optometrist noted a 
retinal abnormality of the left eye on examination in October 
1988.  The veteran denied any eye problems.  Subsequent eye 
examinations in service were normal.  There were no 
complaints in service of blurred vision.

On a June 1995 VA outpatient report, the veteran denied 
having any eye problems.  No eye disorder was found on 
physical examination.

On a December 1996 Medical Report of an examination conducted 
by a private physician in connection with a claim from the 
veteran for disability benefits from a Disability 
Determination Bureau, there were no complaints of blurred 
vision or a vision problem.  The examiner noted normal visual 
acuity, and visual fields were full on confrontation.  There 
were no findings or diagnosis relevant to a vision disorder.

On a February 1997 VA examination, the examiner noted that 
the veteran's pupils were round, equal, and reactive to 
light.  The extraocular movements were intact, and optic 
fundi were normal.  

On a September 1997 private examination report from 
Orthopaedics Northeast, Inc., B. D. K., M. D., noted that the 
veteran had numerous complaints including blurred vision.  
Following physical examination, the doctor's impression was 
global pain status post work-related injury, and the doctor 
noted that there was no objective evidence for a 
radiculopathy, myelopathy or other neuropathic process.

In October 1997, the RO received a statement from the veteran 
in which he indicated that he believed he experienced "side-
effects" from medications he was taking, including 
antipsychotic drugs for service-connected schizophrenia, 
paranoid type.  He submitted a list of medications and 
lengthy descriptions of many possible side-effects from these 
drugs and some included "blurred vision".

On an April 1998 report from Lifelines Rehabilitation 
Services, there were no complaints of a vision problem.  A 
doctor noted that peripheral vision testing was within 
functional limits.

An October 1998 VA outpatient record showed that the veteran 
was seen with complaints of diplopia when tired and blur 
during the day lasting 3-4 minute everyday.  No abnormalities 
were noted on examination of the eyes.  The assessment was 
intermittent blur and diplopia attributed to dry eye syndrome 
versus decompensating phoria.  The veteran was to return to 
the clinic in 7 months for a dilated fundus examination.

In November 1998, the veteran reported to a VA emergency room 
stating that he was having a "Gulf War attack", the 
symptoms of which included complaints of blurred vision.  The 
diagnosis was questionable anxiety attack.  A few days later 
the veteran reported for a vision examination.  He complained 
of blurred vision and diplopia.  The assessment was stable 
visual complaints.  The examiner noted that there was no 
organic basis detected for most symptoms.

In March 1999, the veteran was seen in a VA outpatient clinic 
where he provided a history of multiple complaints including 
blurred vision which he attributed to exposure to nerve gas 
in the Persian Gulf.  It was noted that the veteran was 
currently pursuing disability benefits related to the 
multiple complaints.  He refused a psychological evaluation 
to rule out somatization disorder.  The assessment was 
multiple complaints, no obvious physical etiology.

In September 2000, the veteran was seen in a VA clinic for an 
eye examination.  He continued to complain of blur with 
diplopia.  The examiner's assessment was longstanding history 
of intermittent blur with diplopia, possibly secondary to 
compensated phoria, however atypical appearance.

In light of the medical evidence above, service connection 
may not be granted for blurred vision under the Persian Gulf 
War provisions in the law because the veteran's eye symptoms 
have been attributed to known clinical diagnoses including 
dry eye syndrome versus decompensating phoria (October 1998 
and September 2000 VA outpatient reports) and to a possible 
anxiety attack (November 1998 VA treatment record).  
38 C.F.R. § 3.317(a)(1)(ii), (c); VAOPGCPREC 8-98.  In 
addition, there are no objective indications or objective 
signs that are perceptible to an examining physician or that 
are capable of independent verification of an illness 
manifested by blurred vision.  In this regard, the Board 
notes that the November 1998 VA examiner noted that there was 
no organic basis detected for the veteran's symptoms and the 
March 1999 VA examiner noted no obvious physical etiology for 
the veteran's complaints.

Moreover, although the veteran has claimed that blurred 
vision is due to exposure to nerve gas in service, there is 
no evidence in this case that a disability of the eyes 
manifested by blurred vision, to include dry eye syndrome and 
decompensating phoria, may be associated with the veteran's 
service.  38 U.S.C.A. § 5103A(d).  None of the post-service 
medical evidence suggests such a relationship.  Service 
medical records reflect no complaints or findings relevant to 
a disorder of the eyes manifested by blurred vision.  To the 
extent that blurred vision may be attributed to side-effects 
of medications administered for treatment of the veteran's 
service-connected schizophrenia, paranoid type, the 
manifestation is accounted for by the 100 percent disability 
evaluation assigned for schizophrenia.  See 38 C.F.R. § 4.14 
(adjudicators must avoid the evaluation of the same 
disability under various diagnoses).  The evidence as it 
stands in this case is sufficient to reach a decision on this 
claim, and no further development is needed.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see Wells, No. 02-7404, 
slip op at 8-9.

For the reasons noted above, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for blurred vision, and the claim for 
service connection must be denied.  38 U.S.C.A. §§ 1110, 
1117; 38 C.F.R. § 3.303, 3.317.

Hearing Loss Claimed As Due To An Undiagnosed Illness In A 
Persian Gulf Veteran.

The threshold for normal hearing ranges from zero to twenty 
decibels, and any reading higher than twenty indicates some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  

The veteran's hearing was checked by audiogram many times in 
service, and service medical records do not reflect any 
readings higher than twenty for the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz.

In June 1996, the veteran was seen in a VA audiology clinic 
with complaints of poor hearing.  Audiometric testing 
reflected hearing within normal limits for both ears.  Speech 
discrimination was good.  The examiner had no recommendations 
at this time.

A December 1996 Medical Report of an examination conducted by 
a private physician in connection with a claim from the 
veteran for disability benefits from a Disability 
Determination Bureau reflected the veteran's complaints of 
partial hearing loss.  On examination, the doctor noted that 
the veteran was able to hear and understand conversational 
voice quite well.  Audiogram was perfectly normal.  There was 
no partial hearing loss found on examination.

On the February 1997 VA Audio examination, the examiner 
diagnosed mild to moderate hearing loss in both ears which 
met the VA standard for a hearing loss disability.  38 C.F.R. 
§ 3.385.

In March 1999, the veteran was seen in a VA outpatient clinic 
where he provided a history of multiple complaints including 
loss of hearing which he attributed to exposure to nerve gas 
in the Persian Gulf.  It was noted that the veteran was 
currently pursuing disability benefits related to the 
multiple complaints.  He refused a psychological evaluation 
to rule out somatization disorder.  The assessment was 
multiple complaints, no obvious physical etiology.

The veteran has claimed hearing loss as due to an undiagnosed 
illness in a Persian Gulf War veteran.  Hearing loss is not 
among those signs or symptoms generally attributed to Gulf 
War illness.  See 38 C.F.R. § 3.317(a)(1)(b).  In any event, 
a VA examiner diagnosed a mild to moderate hearing loss in 
both ears on a February 1997 VA Audio examination.  
Therefore, hearing loss is itself a diagnosed disability and 
cannot be considered an "undiagnosed" illness for the 
purposes of the Persian Gulf War provisions.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

Although the veteran has a current hearing loss disability, 
there is no evidence in this case indicating an association 
between the veteran's hearing loss and his military service.  
None of the medical evidence suggests such a relationship.  
Service medical records, to include reports of audiograms, 
show that the veteran's hearing was normal in service.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
hearing loss on a direct basis, and such a claim must also be 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.385.  In 
so concluding, the Board notes that the medical evidence of 
record is sufficient for the Board to make a decision on this 
claim, and no further development is needed.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see Wells, No. 02-7404, 
slip op at 8-9.


Fatigue Claimed As Due To An Undiagnosed Illness In A Persian 
Gulf Veteran.

The veteran provided a history of fatigue on a June 1996 Gulf 
War Registry examination report.  The examiner rendered no 
findings a disability manifested by fatigue.  On a February 
1997 VA examination, there were no complaints of findings of 
fatigue.

In October 1997, the RO received a statement from the veteran 
in which he indicated that he believed he experienced "side-
effects" from medications he was taking, including 
antipsychotic drugs for service-connected schizophrenia, 
paranoid type.  He submitted a list of medications and 
lengthy descriptions of many possible side-effects from these 
drugs and some included "drowsiness" of "unusual tiredness 
or weakness".

A report, dated in April 2001, from a private doctor and 
hospital, showed that the veteran was treated for severe 
obstructive sleep apnea syndrome which had been resolved 
using nasal continuous positive airway pressure with a final 
pressure setting of 9 centimeters of water.  The doctor noted 
that indications for the sleep study had included insomnia.

To the extent that the veteran's complaints of fatigue are 
attributable to schizophrenia or sleep apnea, service 
connection may not be granted for fatigue under the Persian 
Gulf War provisions in the law because they have been 
attributed to a known clinical diagnoses.  38 C.F.R. 
§ 3.317(a)(1)(ii), (c); VAOPGCPREC 8-98.  Moreover, examiners 
have noted no objective indications or objective signs that 
are perceptible to an examining physician and that are 
capable of independent verification of an illness manifested 
by fatigue.  To the extent that fatigue may be attributed to 
side-effects of medications administered for treatment of the 
veteran's service-connected schizophrenia, paranoid type, the 
manifestation is accounted for by the 100 percent disability 
evaluation assigned for schizophrenia.  See 38 C.F.R. § 4.14 
(adjudicators must avoid the evaluation of the same 
disability under various diagnoses).

Moreover, although the veteran has claimed that fatigue is 
due to exposure to nerve gas in service, there is no 
competent evidence in this case that a disability manifested 
by fatigue either had its onset in service or is the result 
of a disease or injury, to include exposure to nerve gas, 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. §§ 3.303, 3.304.  
That is, none of the post-service medical evidence contains 
even a suggestion of such a relationship.  Service medical 
records reflect no complaints or findings relevant to a 
disorder or disability manifested by fatigue.  Therefore, the 
evidence as it stands in this case is sufficient to reach a 
decision on this claim, and service connection for fatigue on 
a direct basis must also be denied.  38 U.S.C.A. §§ 1110, 
5103A(d); 38 C.F.R. §§ 3.303, 3.159(c)(4).

Headaches Claimed As Due To An Undiagnosed Illness In A 
Persian Gulf Veteran.

There were no complaints of findings of headaches on a June 
1996 Gulf War Registry examination report.  On an August 1996 
report of medical history completed by the veteran for his 
employer, the veteran checked "no" for having ever suffered 
from migraines or severe, persistent headaches, or for having 
ever been told that he had such conditions.  On a November 
1996 private treatment report from T. L. L., M.D., the 
veteran complained of chronic headaches.

On a December 1996 Medical Report of an examination conducted 
by a private physician in connection with a claim from the 
veteran for disability benefits from a Disability 
Determination Bureau, the veteran reported that he had 
headaches.  The examiner noted that the veteran reported head 
pain of a level of severity of 7 out of 10 being present most 
of the time, yet he had not been given any medical treatment.  
The doctor's impression was that the headaches would 
continue.

On a February 1997 VA examination, there were no complaints 
of findings of headaches.

On a September 1997 private examination report from 
Orthopaedics Northeast, Inc., B. D. K., M. D., noted that the 
veteran had numerous complaints including headaches.  
Following physical examination, the doctor's impression was 
global pain status post work-related injury, and the doctor 
noted that there was no objective evidence for a 
radiculopathy, myelopathy or other neuropathic process.

In October 1997, the RO received a statement from the veteran 
in which he indicated that he believed he experienced "side-
effects" from medications he was taking, including 
antipsychotic drugs for service-connected schizophrenia, 
paranoid type.  He submitted a list of medications and 
lengthy descriptions of many possible side-effects from these 
drugs and some included headaches.

In March 1999, the veteran was seen in a VA outpatient clinic 
where he provided a history of multiple complaints including 
headaches which he attributed to exposure to nerve gas in the 
Persian Gulf.  It was noted that the veteran was currently 
pursuing disability benefits related to the multiple 
complaints.  He refused a psychological evaluation to rule 
out somatization disorder.  The assessment was multiple 
complaints, no obvious physical etiology.

There are no objective indications or objective signs that 
are perceptible to an examining physician and that are 
capable of independent verification of an illness manifested 
by headaches in this case.  In this regard, the Board notes 
that many examiners have noted that there was no organic 
basis detected and no obvious physical etiology for the 
veteran's multiple complaints, including complaints of 
headaches.  Therefore, the preponderance of the evidence is 
against the claim for service connection for headaches under 
the Persian Gulf War provisions in the law.  38 C.F.R. 
§ 3.317(a)(1), (2).  To the extent that headaches may be 
attributed to side-effects of medications administered for 
treatment of the veteran's service-connected schizophrenia, 
paranoid type, the manifestation is accounted for by the 100 
percent disability evaluation assigned for schizophrenia.  
See 38 C.F.R. § 4.14 (adjudicators must avoid the evaluation 
of the same disability under various diagnoses).

Moreover, although the veteran has claimed that headaches are 
due to exposure to nerve gas in service, there is no evidence 
in this case that headaches may be associated with the 
veteran's service, and the evidence as it stands in this case 
is sufficient to reach a decision on this claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Service medical records 
reflect no complaints or findings of headaches.  Therefore, 
the Board concludes that the preponderance of the evidence is 
also against the claim for service connection for headaches 
on a direct basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Liver Damage And High Blood Enzymes Claimed As Due To An 
Undiagnosed Illness In A Persian Gulf Veteran.

On a June 1995 VA outpatient report, the veteran denied 
having any blood disease.  A doctor noted that laboratory 
test results were essentially with normal limits.  

On a June 1996 Gulf War Registry examination report, the 
examiner noted an elevated CPK (creatine phosphokinase).  
However, on a February 1997 VA examination report, the 
examiner noted that the elevated CPK level had come down to 
normal.  There were no findings of any hemotological disorder 
on examination.  Complete blood count was normal.

On an August 1997 Medical History Screening Form from a 
private facility, Orthopaedics Northeast, P.C., the veteran 
checked "no" for whether he had a history of liver disease 
or a history of blood disorders. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich, 104 F. 3d at 1332.  There is no 
information or evidence in this case showing that the veteran 
has liver damage.  Therefore, the claim for service 
connection for liver damage must be denied.  Assuming, 
without deciding that an elevated CPK level is a disability, 
there is no information or evidence in this case showing that 
the veteran currently has high blood enzymes or any other 
blood disorder.  Accordingly, the preponderance of the 
evidence is against the claims for service connection for 
liver damage and high blood enzymes on a direct bases or as 
due to an undiagnosed illness in a Persian Gulf veteran.  
38 U.S.C.A. §§ 1110, 1117; 38 C.F.R. § 3.303, 3.317.  There 
is no evidence in this case that liver damage or high blood 
enzymes, if any, may be associated with the veteran's 
service, and the evidence as it stands in this case is 
sufficient to reach a decision on this claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Groin Rash Claimed As Due To An Undiagnosed Illness In A 
Persian Gulf Veteran.

On a June 1995 VA outpatient report, there were no complaints 
of a skin disorder.  On physical examination, the skin was 
warm and dry.

On an August 1996 report of medical history completed by the 
veteran for his employer, the veteran checked "no" for 
having ever suffered from skin diseases or for having ever 
been told that he had such conditions.

In October 1996, the veteran was seen in a VA dermatology 
clinic for complaints of a groin rash.  The examiner noted a 
macular erythematous scaling rash on the left inner thigh.  
The impression was tinea cruris, and the veteran was treated 
with a medicated lotion. 

On a December 1996 Medical Report of an examination conducted 
by a private physician in connection with a claim from the 
veteran for disability benefits from a Disability 
Determination Bureau, the veteran reported having a rash in 
the groin area which was intermittent, red, itchy, and would 
last two weeks.  He had used various ointments, lotions, and 
powders.  The rash could last as long as three months.  On 
examination, there was no skin rash.  The doctor's impression 
was that the rash in the groin was controlled with 
medication.

On a February 1997 VA examination, the veteran complained of 
a rash in his groin but no rash was present on examination.  
The examiner's impression was subjective complaints of 
multiple symptoms, not supported by objective evidence.

On an August 1997 Medical History Screening Form from a 
private facility, Orthopaedics Northeast, P.C., the veteran 
checked "no" for whether he had a history of skin disorder. 

In October 1997, the RO received a statement from the veteran 
in which he indicated that he believed he experienced "side-
effects" from medications he was taking, including 
antipsychotic drugs for service-connected schizophrenia, 
paranoid type.  He submitted a list of medications and 
lengthy descriptions of many possible side-effects from these 
drugs and some included skin rash.

On a February 1998 VA outpatient record, the examiner noted 
that the veteran complained of a rash in the groin with both 
sides not draining.  On examination, there was a light red 
rash of the inner thigh and groin area.  There was no 
drainage.  There was a small open area in the left upper 
thigh.  The assessment was groin rash, and the veteran was 
prescribed a medicated cream.

In light of the medical evidence above, service connection 
may not be granted for a groin rash under the Persian Gulf 
War provisions in the law because the veteran's skin 
condition has been attributed to known clinical diagnosis, 
i.e., tinea cruris.  38 C.F.R. § 3.317(a)(1)(ii), (c); 
VAOPGCPREC 8-98.  Moreover, although the veteran has claimed 
that the groin rash is due to exposure to nerve gas in 
service, there is no evidence in this case that a groin rash, 
to include tinea cruris, may be associated with the veteran's 
service.  38 U.S.C.A. § 5103A(d).  Service medical records 
reflect no complaints or findings relevant to a groin rash 
including tinea cruris.  Therefore, the evidence as it stands 
in this case is sufficient to reach a decision on this claim, 
and service connection for a groin rash on a direct basis 
must also be denied.  38 U.S.C.A. §§ 1110, 5103A(d); 
38 C.F.R. §§ 3.159(c)(4), 3.303; see Wells, No. 02-7404, slip 
op at 8-9.

Tremors Claimed As Due To An Undiagnosed Illness In A Persian 
Gulf Veteran.

On a December 1996 Medical Report of an examination conducted 
by a private physician in connection with a claim from the 
veteran for disability benefits from a Disability 
Determination Bureau, the veteran claimed tremors as the 
result of exposure to nerve gas in the Gulf War.  He reported 
that he had tremors lasting 45 minutes which were slightly 
painful.  No tremors were noted on examination.  The doctor 
stated that tremors may be due to the effects of nerve gas.

On a February 1997 VA examination, the veteran complained of 
tremors but no tremors were present on examination.  The 
examiner's impression was subjective complaints of multiple 
symptoms, not supported by objective evidence.

On an April 1998 report from Lifelines Rehabilitation 
Services, there were no complaints or findings of tremors.  
In January 1999, the veteran was seen in a VA outpatient 
clinic with complaints including tremors.  A thorough 
neurologic examination was conducted, and the examiner's 
assessment was no identifiable neurologic disease.  The 
examiner recommended follow up with psychiatric services.

In March 1999, the veteran was seen in a VA outpatient clinic 
where he provided a history of multiple complaints including 
tremors which he attributed to exposure to nerve gas in the 
Persian Gulf.  It was noted that the veteran was currently 
pursuing disability benefits related to the multiple 
complaints.  He refused a psychological evaluation to rule 
out somatization disorder.  The examiner noted that no 
tremors were noted during the veteran's entire visit to the 
clinic which was 45 minutes long.  The assessment was 
multiple complaints, no obvious physical etiology.

In March 1999, the veteran was seen in a VA outpatient clinic 
for complaints including intermittent tremor.  No tremor was 
noted on examination.  In September 1999, the veteran was 
seen in a VA outpatient clinic for a general check-up.  He 
continued to have multiple multi-system complaints including 
tremors.  The examiner noted that much of the symptomatology 
was thought to be secondary to the veteran's psychiatric 
illness.  The assessment was tremor, objectively not present 
though continued subjective complaints.

In June 1999, the veteran was seen in a VA outpatient clinic 
for evaluation of Gulf War problems.  The examiner reviewed 
an extensive evaluation by Dr. B., the veteran's private 
neurologist, which showed a nonphysiologic (elaborated) 
examination with clear psychological overlay.  It was noted 
that the veteran had been evaluated by a doctor at the VA 
clinic who found his complaints to be far out of line with 
findings on examination.  On examination, the examiner noted 
that there was no tremor.  The examiner's impression no 
evidence of neurologic disease.

In August 2000, the veteran was seen in a VA outpatient 
clinic for complaints including tremors which he stated were 
getting worse despite increase in medication.  The doctor's 
assessment included tremor, no improvement with increase in 
medication.

In July 2001, the veteran was seen in a VA outpatient clinic 
for complaints including chronic tremor.  The veteran stated 
that he continued to have tremors involving his whole body 
despite medication prescribed for control.  The assessment 
included tremor, about which the doctor noted that she was 
uncertain whether the tremor was secondary to some 
degenerative neurologic disease or a component of his 
psychiatric illness.

There are no objective indications or objective signs in this 
case that are perceptible to an examining physician and that 
are capable of independent verification of an illness 
manifested by tremors.  No examiner noted above has ever 
observed a tremor on examination.  In this regard, the Board 
notes that many examiners have noted that there was no 
organic basis detected and no obvious physical etiology for 
the veteran's multiple complaints, including complaints of 
tremors.  Therefore, the preponderance of the evidence is 
against the claim for service connection for tremors under 
the Persian Gulf War provisions in the law.  38 C.F.R. 
§ 3.317(a)(1), (2).  To the extent that tremors or the 
veteran's belief that he has tremors may be attributed to the 
service-connected schizophrenia, paranoid type, the 
manifestation, if any, is accounted for by the 100 percent 
disability evaluation assigned for schizophrenia.  See 
38 C.F.R. § 4.14 (adjudicators must avoid the evaluation of 
the same disability under various diagnoses).

Moreover, although the veteran has claimed that tremors are 
due to exposure to nerve gas in service, there is no evidence 
in this case that tremors may be associated with the 
veteran's service, and the evidence as it stands in this case 
is sufficient to reach a decision on this claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Service medical records 
reflect no complaints or findings of tremors.  Therefore, the 
Board concludes that the preponderance of the evidence is 
also against the claim for service connection for headaches 
on a direct basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Insomnia Claimed As Due To An Undiagnosed Illness In A 
Persian Gulf Veteran.

On a February 1997 VA Mental Disorders examination, the 
veteran complained of sleep disturbance.  

On an April 1998 report from Lifelines Rehabilitation 
Services, the veteran provided a history of loss of sleep 
related to insomnia.  A report, dated in April 2001, from a 
private doctor and hospital, showed that the veteran was 
treated for severe obstructive sleep apnea syndrome which had 
been resolved using nasal continuous positive airway pressure 
with a final pressure setting of 9 centimeters of water.  The 
doctor noted that indications for the sleep study had 
included insomnia.

In July 2001, the veteran was seen in a VA outpatient clinic.  
He stated that he had been treated for sleep apnea but 
continued to have problems with insomnia which he attributed 
to recurrent obtrusive dreams.  The assessment included 
schizophrenia, about which the doctor planned to discuss with 
the veteran's psychiatric doctors his sleep difficulties.

The veteran's complaints of insomnia have been attributed to 
sleep apnea or to his schizophrenia, and therefore, service 
connection may not be granted for insomnia under the Persian 
Gulf War provisions in the law because it has been attributed 
to known clinical diagnoses.  38 C.F.R. § 3.317(a)(1)(ii), 
(c); VAOPGCPREC 8-98.  To the extent that insomnia may be 
attributed to the service-connected schizophrenia, paranoid 
type, the manifestation, if any, is accounted for by the 100 
percent disability evaluation assigned for schizophrenia, the 
criteria for which contemplate sleep disturbances as symptoms 
of mental illness.  See 38 C.F.R. § 4.14 (adjudicators must 
avoid the evaluation of the same disability under various 
diagnoses).

Moreover, although the veteran has claimed that insomnia is 
due to exposure to nerve gas in service, there is no evidence 
in this case that insomnia may be associated with the 
veteran's service.  38 U.S.C.A. § 5103A(d).  Service medical 
records reflect no complaints or findings relevant to 
insomnia.  The evidence as it stands with regard to this 
claim is sufficient to reach a decision on the claim.  For 
the reasons noted above, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for insomnia, and the claim for service 
connection must be denied.  38 U.S.C.A. §§ 1110, 1117; 
38 C.F.R. § 3.303, 3.317. 

Loss Of Taste And Smell Claimed As Due To An Undiagnosed 
Illness In A Persian Gulf Veteran.

On an August 1998 VA Smell and Taste examination report, the 
examiner noted that the veteran reported having completely 
lost his sense of smell and taste in May 1991.  The examiner 
noted that a smell and taste examination is completely 
subjective and that anybody could say anything about his own 
ability to smell or taste substances or not.  The veteran 
claimed to be able to taste coffee but could not taste sweet 
sugar, sour lemon juice, bitter lemon juice, or salt.  He 
claimed to be unable to smell the same substances.  There was 
no history of any central nervous system or brain injury to 
account for loss of taste and smell, and he certainly was not 
underweight.  The examiner noted that the veteran apparently 
was able to smell and taste well enough to eat and maintain 
nutrition.  The diagnoses were psychosis and multiple general 
somatic complaints that the examiner believed were 
attributable to the psychosis.

In March 1999, the veteran was seen in a VA outpatient clinic 
where he provided a history of multiple complaints including 
loss of senses of smell and taste which he attributed to 
exposure to nerve gas in the Persian Gulf.  It was noted that 
the veteran was currently pursuing disability benefits 
related to the multiple complaints.  He refused a 
psychological evaluation to rule out somatization disorder.  
The assessment was multiple complaints, no obvious physical 
etiology.

There are no objective indications or objective signs in this 
case that are perceptible to an examining physician and that 
are capable of independent verification of an illness 
manifested by the loss of taste and smell.  Therefore, the 
preponderance of the evidence is against the claim for 
service connection for loss of taste and smell under the 
Persian Gulf War provisions in the law.  38 C.F.R. 
§ 3.317(a)(1), (2).  Moreover, although the veteran has 
claimed that loss of taste and smell are due to exposure to 
nerve gas in service, there is no evidence in this case that 
loss of taste and smell may be associated with the veteran's 
service, and the evidence as it stands in this case is 
sufficient to reach a decision on this claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Service medical records 
reflect no complaints or findings of loss of taste and smell.  
Therefore, the Board concludes that the preponderance of the 
evidence is also against the claim for service connection for 
loss of taste and smell on a direct basis.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Sexual Dysfunction Claimed As Due To An Undiagnosed Illness 
In A Persian Gulf Veteran.

On an November 1996 private treatment report from T. L. L., 
M.D., the veteran denied any difficulty with erections.  

On a December 1997 report of a private physician, T. M. B., 
M.D., the doctor noted that the veteran reported developing 
pain in both legs after intercourse.  He was able to maintain 
an erection.  No diagnosis relevant to this complaint was 
rendered.  The doctor noted that there appeared to be a 
psychological overlay or psychosomatic phenomenon regarding 
the veteran's complaints in general.

On an August 1998 VA Genitourinary examination, the examiner 
noted that there had been no trauma or surgery affecting the 
penis or the testicles.  There was no evidence of endocrine, 
neurologic, infectious, or vascular disease.  There was 
certainly a history of psychosis.  Vaginal penetration with 
ejaculation was possible.  There was no testicular atrophy.  
Sensation and reflux were intact.  Peripheral pulses were 
normal.  The examiner noted that no genitourinary disease was 
found on examination, and no diagnosis was rendered.

There are no objective indications or objective signs in this 
case that are perceptible to an examining physician and that 
are capable of independent verification of an illness 
manifested by the sexual dysfunction.  Therefore, the 
preponderance of the evidence is against the claim for 
service connection for sexual dysfunction under the Persian 
Gulf War provisions in the law.  38 C.F.R. § 3.317(a)(1), 
(2).  Moreover, although the veteran has claimed that sexual 
dysfunction is due to exposure to nerve gas in service, there 
is no evidence in this case that sexual dysfunction may be 
associated with the veteran's service, and the evidence as it 
stands in this case is sufficient to reach a decision on this 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Service medical records reflect no complaints or findings of 
sexual dysfunction.  Therefore, the Board concludes that the 
preponderance of the evidence is also against the claim for 
service connection for loss of taste and smell on a direct 
basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Fibromyalgia.

A report dated September 1998 from a VA pain clinic showed 
that the veteran was seen with a history of trauma to his 
back in a 1996 slip-and-fall accident in which he reported 
that he sustained a fractured rib and vertebra and that 
degenerative joint disease was diagnosed.  The veteran also 
reported that in 1995 he was assaulted and sustained a broken 
jaw.  The impression was myofascial pain and degenerative 
joint disease. 

The veteran was seen again in October 1998 at the VA pain 
clinic.  The report showed that the veteran was seen there 
for evaluation of multiple body pain.  The diagnosis was 
fibromyositis or fibromyalgia.

In January 2000, the veteran was seen in a VA outpatient 
clinic.  The assessment was chronic back pain with 
fibromyalgia.

The medical evidence in this case shows that the diagnosis of 
fibromyalgia has been associated with the veteran's on-the-
job injury to his back in 1996 and with the residual of that 
injury, chronic back pain.  As the fibromyalgia has been 
associated with a post-service injury, it is not a medically 
unexplained chronic multisymptom illness for which service 
connection may be granted the provisions of law pertaining to 
Persian Gulf War veterans.  38 U.S.C.A. § 1117(a)(2)(B).

Moreover, given that fibromyalgia has been associated with 
the veteran's on-the-job injury to his back in 1996, that 
there is no evidence of fibromyalgia in service or for many 
years thereafter and no evidence of an association between 
fibromyalgia and active service, the claim for service 
connection for fibromyalgia on a direct basis must also be 
denied.  Accordingly, the Board concludes that the 
preponderance of the evidence is also against the claim for 
service connection for fibromyalgia on a direct basis.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Epilepsy, Osteoporosis, and Pain in the Torso

On an August 1996 report of medical history completed by the 
veteran for his employer, the veteran checked "no" for 
having ever suffered from epilepsy, blackout spells or 
fainting, or convulsions, of for having ever been told that 
he had such conditions.

On an April 1998 report from Lifelines Rehabilitation 
Services, the veteran reported a history of having been 
diagnosed with epilepsy and with osteoporosis.

An August 1998 VA Electroencephalographic (EEG) Request and 
Report showed a request for an EEG to rule out epilepsy.  The 
results of the study showed abnormalities which could 
correlate to a seizure disorder or a significant brain 
lesion.  Accordingly, the examiner recommended scans to be 
conducted.

On an August 1998 VA Epilepsy examination report, the 
examiner noted that the veteran reported having begun to have 
tremors in 1991.  He did not describe any petit mal or grand 
mal seizures.  The diagnosis was history of tremors, not 
epilepsy.

In January 2000, the veteran was seen in a VA outpatient 
clinic with multiple complaints including some low abdominal 
pain since the Gulf War.  The assessment was chronic pain.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich, 104 F. 3d at 1332.  There is no 
competent evidence showing that the veteran has epilepsy or 
osteoporosis, and no evidence indicates that epilepsy or 
osteoporosis, if currently present, may be associated with 
the veteran's active service.  Moreover, complaints of pain 
in the torso have not been attributed to any diagnosis, 
disorder, or disability, and no evidence indicates that pain 
in the torso may be associated with the veteran's active 
service.  Sanchez-Benitez, 13 Vet. App. at 285 (holding that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted), 
appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, 
the Board concludes that the preponderance of the evidence is 
also against the claim for service connection for epilepsy, 
osteoporosis, and pain in the torso.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.


ORDER

An increased rating of 100 percent for service-connected 
schizophrenia, paranoid type, is granted, subject to the laws 
and regulations governing the payment of monetary awards.

Compensation under 38 U.S.C. § 1151 for residuals of surgery 
to repair traumatic bilateral mandibular fractures is denied.

Service connection for partial loss of feeling in arms and 
legs and generalized joint aches and pains, including 
peripheral neuropathy, claimed as due to an undiagnosed 
illness in a Persian Gulf veteran, is denied

Service connection for blurred vision, hearing loss, fatigue, 
headaches, liver damage, high blood enzymes, groin rash, 
tremors, insomnia, loss of taste and smell, and sexual 
dysfunction, claimed as due to an undiagnosed illness in a 
Persian Gulf veteran, is denied.

Service connection for fibromyalgia; for epilepsy; for 
osteoporosis; and for pain in the torso is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

